DETAILED ACTION
The communication dated 5/27/2022 has been entered and fully considered.
Claims 13, 16-18 and 20 have been amended. Claims 21-35 are new. Claims 13, 16-18 and 20-35 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The Abstract is amended identical to the applicant’s amendment of 10/4/2018 in the Amendments to the Specification.
The application has been amended as follows: 
ABSTRACT
Method for additively manufacturing three-dimensional objects perform at least one pre-processing step of an additive manufacturing process, and/or through a chamber of at least one at least one apparatus (2) which is configured to perform at least one post- processing step of an additive manufacturing process, wherein the flow of process gas displaces a certain volume of fluid from the chamber (3, 10)

Allowable Subject Matter
Claims 13, 16-18, 20-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be: FORET (U.S. PGPUB 2018/0117675), hereinafter FORET. FORET teaches a method for generative manufacture of a three-dimensional component in a processing chamber [Abstract] and production of a three-dimensional component in layers by utilizing a powder bed and laser beam [0027; 0061]. FORET teaches a process gas used in the process consists of an inert gas [0064] and part of the process gas can be extracted from the processing chamber (1) through an outlet (15) conveyed through the recirculation line (14) and once again returned into the processing chamber through the inlet (16) [0066]. FORET teaches a processing chamber (1) that serves as production space for the three-dimensional component (2) [0057; Fig. 1] and a measuring sensor (12) is provided for determining the hydrogen content of the process gas being conveyed through the recirculation line (14) and a lambda probe (13) is provided for determining the oxygen content of the process gas through the recirculation line (14) [0068], which would inherently also measure the ratio of argon gas used. The value for the hydrogen content is determined by the sensor and is transmitted to the control unit [0080]. The determined value for the hydrogen content is then used in the control unit (11) for correcting the determined value for the oxygen content [0080]. Having a value of hydrogen and oxygen would inherently give a ratio of the inert gas in the process gas as well. FORET teaches based on the determined content values, the process gas composition in the processing chamber is then controlled in dependence on the corrected value for oxygen content. For this purpose, part of the original process gas atmosphere can be discharged through the line (18), which Examiner is interpreting as collecting [0080]. FORET teaches a control valve (17) is provide in the recirculation line (14) in order to adjust the amount of gas being returned into the processing chamber, which is bed fed back into the chamber [Fig. 1; 0066]. FORET also teaches a line (18) branches off the recirculation line (14) and makes it possible to extract the process gas being conveyed through the recirculation line (14), with the line (18) provided with a control valve (19) [0066].
FORET fails to teach, suggest or disclose: determining a ratio of the inert gas contained in the displaced fluid; and, based on the ratio, feeding back at least a portion of the displaced fluid and/or collecting the at least the portion of the displaced fluid for feeding back the at least the portion of the displaced fluid if the ratio exceeds a threshold, and purifying the at least the portion of the displaced fluid via a purification unit if the ratio is below the threshold to increase the ratio of the inert process gas contained in the displaced fluid prior to feeding back the at least portion of the displaced fluid and/or collecting the at least the portion of the displaced fluid for feeding back the at least portion of the displace fluid; wherein the feeding back the at least the portion of the displaced fluid comprises feeding back the at least the portion of the displaced fluid into the first chamber, and wherein feeding back the at least the portion of the displaced fluid comprises feeding back the at least the portion of the displaced fluid into a second chamber. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not reasonably be motivated to modify FORET, by having determining a ratio of the inert gas contained in the displaced fluid; and, based on the ratio, feeding back at least a portion of the displaced fluid and/or collecting the at least the portion of the displaced fluid for feeding back the at least the portion of the displaced fluid if the ratio exceeds a threshold, and purifying the at least the portion of the displaced fluid via a purification unit if the ratio is below the threshold to increase the ratio of the inert process gas contained in the displaced fluid prior to feeding back the at least portion of the displaced fluid and/or collecting the at least the portion of the displaced fluid for feeding back the at least portion of the displace fluid; wherein the feeding back the at least the portion of the displaced fluid comprises feeding back the at least the portion of the displaced fluid into the first chamber, and wherein feeding back the at least the portion of the displaced fluid comprises feeding back the at least the portion of the displaced fluid into a second chamber, and the applicant has done so for the benefit of the fluid displaced from the chamber can be completely collected and reused, as taught in the instant specification [pgs. 4-5].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748